Exhibit 10.29

INITIAL DIRECTOR GRANT

IMMUNOMEDICS, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Plan is to designed to provide equity incentives to selected Employees,
non-employee Board members and consultants and other independent advisors in
order to attract and retain their services for the Corporation (or any Parent or
Subsidiary).

B. The Participant is a non-employee Board member to whom an equity incentive
award is to be made pursuant to the Automatic Grant Program under the Plan.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Participant is hereby awarded, as of the
Award Date, Restricted Stock Units under the Automatic Grant Program. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that Unit. The number of shares of Common Stock subject
to the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to the
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Award Date:                         200   Number of Shares Subject to Award:   
         shares of Common Stock (the “Shares”) Vesting Schedule:    The Shares
shall vest upon the Participant’s completion of one year of service as a member
of the Board measured from the Award Date. However, the Shares will be subject
to accelerated vesting pursuant to the provisions of Paragraph 5 of this
Agreement.

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, the Participant may not transfer any interest in the Award or
the underlying Shares, except to the limited extent otherwise provided in this
Paragraph 2. Any Shares which vest hereunder but which otherwise remain unissued
at the time of the Participant’s death may be transferred pursuant to the
provisions of the Participant’s will or the laws of inheritance or to the



--------------------------------------------------------------------------------

Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated Family Members or a trust established for
the Participant and/or his or her Family Members. The Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Should the Participant cease service as a Board member
for any reason prior to vesting in one or more Shares subject to this Award,
then the Award will, except to the extent the special vesting acceleration
provisions of Paragraph 5 (b) are otherwise applicable, be immediately cancelled
with respect to those unvested Shares, and the number of Restricted Stock Units
will be reduced accordingly. The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance.

(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock, whether regular or extraordinary,
be declared and paid on the outstanding Common Stock while one or more Shares
remain subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on those Shares had they been issued and outstanding and entitled
to that dividend or distribution. As the Shares subsequently vest hereunder, the
phantom dividend equivalents credited to those Shares in the book account shall
be distributed to the Participant (in cash or such other form as the Plan
Administrator may deem appropriate in its sole discretion) concurrently with the
issuance of the vested Shares to which those phantom dividend equivalents
relate.

5. Special Vesting Acceleration.

(a) Should a Change in Control or Hostile Take-Over occur during the
Participant’s period of service as a Board member, then the Restricted Stock
Units at the time subject to this Award will vest immediately prior to (i) the
closing of such Change in Control or (ii) the effective date of such Hostile
Take-Over. The Shares subject to those vested units will be issued immediately
upon such vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of the Change in Control transaction).

 

2



--------------------------------------------------------------------------------

(b) Should the Participant cease service as a Board member by reason of death or
Permanent Disability, then the Restricted Stock Units at the time subject to
this Award will vest immediately, and the Shares subject to those vested units
will be issued on such vesting date or within thirty (30) days following such
vesting date.

(c) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration or should any spin-off
of one or more Subsidiaries result in a substantial reduction in the Fair Market
Value per share of the outstanding Common Stock, appropriate adjustments shall
be made to the total number and/or class of securities issuable pursuant to this
Award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

7. Issuance of Shares of Common Stock. On the applicable date on which the
Shares vest in accordance with the terms of this Agreement or within thirty
(30) days following such vesting date, the Corporation shall issue to or on
behalf of the Participant a certificate (which may be in electronic form) for
the shares of Common Stock which vest on that date and shall concurrently
distribute to the Participant any phantom dividend equivalents with respect to
those Shares. In no event, however, shall such issuance occur later than the
later of (i) the end of the calendar year in which the applicable vesting date
occurs or (ii) the fifteenth (15th) day of the third (3rd) calendar month
following such vesting date.

8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.

 

3



--------------------------------------------------------------------------------

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. This Agreement shall be construed in conformity with the
terms of the Plan.

13. No Impairment of Rights. Nothing in this Agreement shall interfere with or
otherwise restrict in any way the rights of the Corporation and the
Corporation’s stockholders to remove the Participant from the Board at any time
in accordance with the provisions of applicable law.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

IMMUNOMEDICS, INC.

By:  

 

Title:  

 

PARTICIPANT Signature:  

 

Address:  

 

 

 

 

4



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Automatic Grant Program shall mean the automatic grant program for
non-employee Board members in effect under Article Four of the Plan.

C. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.

D. Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

E. Board shall mean the Corporation’s Board of Directors.

F. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition (including in
whole or in part through one or more licensing arrangements) of all or
substantially all of the Corporation’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as

 

A-1



--------------------------------------------------------------------------------

measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing shareholders.

G. Code shall mean the Internal Revenue Code of 1986, as amended.

H. Common Stock shall mean shares of the Corporation’s common stock.

I. Corporation shall mean Immunomedics, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Immunomedics, Inc. which shall by appropriate action adopt the Plan.

J. Family Member shall mean any of the following members of the Participant’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

K. Hostile Take-Over shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination, or

(ii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s shareholders which the Board
does not recommend such shareholders to accept.

L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

M. Participant shall mean the non-employee Board member to whom the Award is
made pursuant to the Agreement.

 

A-2



--------------------------------------------------------------------------------

N. Permanent Disability shall mean the inability of the Participant to perform
his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.

O. Plan shall mean the Corporation’s 2006 Stock Incentive Plan, as amended and
restated.

 

A-3